DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-9 and 18 in the reply filed on September 07, 2022 is acknowledged.
Claims 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 07, 2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 08, 2022 is being considered by the examiner.
Drawings
The drawings were received on May 18, 2021.  These drawings are accepted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karplus et al. (US 2020/0091676, hereinafter referred to as “Karplus”). Karplus anticipates claim:
18. A device (optical system 100, see figure 2, is interpreted as the device) comprising: 
a photonic integrated circuit (optical lens element 130, optical material, and the optical waveguide structure [paragraph 0039] are together interpreted as the photonic integrated circuit) (PIC) including a waveguide (the optical waveguide structure, see paragraph 0039) and an input portion (130 and 140) to the waveguide; and 
a laser device (light emitter substrate 110 is interpreted as the laser device) attached to the PIC, the laser device comprising: 
a carrier (1160); 
a laser (laser diode junction 113 is interpreted as the laser) attached to the carrier, the laser comprising: 
a lasing device (113), a respective waveguide (see figure 2; the waveguide emits the light along the axis 150), an output portion (the right end face of 110 as seen in figure 2), and a visible region (regions that are visible are interpreted as the visible region) of the laser that includes the output portion and at least a portion of the waveguide configured to convey light out of the laser via the output portion to the input portion of the PIC, the output portion and the input portion being optically coupled via an optical coupling device (see figure 2, the face of 140 through which light is received into 140 is interpreted as the optical coupling device), the visible region being visible to an imaging system external to the laser device (see figure 2; this limitation is an intended use of the previously claimed structures, and as a visible object, it’s capable of being visible to an imaging system external to the laser device).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karplus et al. (US 2020/0091676, hereinafter referred to as “Karplus”) in view of Meister et al. (US Patent 10,775,561, hereinafter referred to as “Meister”).
With respect to claim 1, Karplus discloses:
A device (optical system 100 is interpreted as the device) comprising: 
a carrier (116) comprising: 
a first side (backside surface 120 is interpreted as the first side), a second side (reference surface 118 is interpreted as the second side) opposing the first side (see figure 2), and an edge (see figure 2, shown are a left and right edge) joining the first side and the second side (see figure 2); and 
a laser (light-emitter substrate 110 and all the laser components thereon are interpreted as the laser) attached to the second side of the carrier (see figure 2), the laser comprising: 
a body (the substrate 110 is interpreted as the body) supporting components of the laser (see figure 2); 
a lasing device (laser diode junction 113 is interpreted as the lasing device) configured to produce light, the lasing device located at a respective side of the body attached to the second side of the carrier (see figure 2; the lasing device is interpreted as being “at” all sides of the body); 
and a protruding region of the body protruding the edge of the carrier (see figure 2), the body otherwise having a smaller footprint than the carrier (see figure 2); and an output portion (the right end face of the substrate 110 is interpreted as the output portion) configured to convey light from the lasing device out of the laser, the output portion located at the protruding region of the body (see figure 2).
Karplus is silent to the through-carrier vias. 
Meister discloses a similar optoelectronic component including a laser (70) mounted on a chip (110) comprising substrate layers (12a, 10a), wherein the chip (110) comprises through-carrier vias (the connection lines 41 in the through holes 42 are interpreted as TCVs) (TCVs) from the first side to the second side, the TCVs including electrical connections therethrough; first electrical contacts for the electrical connections at the first side; and second electrical contacts for the electrical connections at the second side; respective electrical connections from the second electrical contacts to the lasing device (see figure 4); the TCVs providing the benefit of allowing electrical connection between the layers of the device, to allow the driving circuit to reach the laser circuits.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the TCVs, as shown in figure 4 of Meister, in the device of Karplus, in order to beneficially route the needed electrical signals from the further substrate (124) containing the control circuit (128), to the light-emitter substrate (110).
	Karplus further discloses:
2. The device of claim 1, further comprising, at mating surfaces (reference surface 118 is the mating surface of the second side of the carrier) of the second side of the carrier, one pedestal (mating feature 119 is interpreted as the pedestal) configured to locate the output portion and a waveguide optical axis at a given plane, parallel to the second side (the mating feature 119 controls the placement of the elements (130 and 140), which locate the output portion and a waveguide optical axis at a given plane (see figure 2).
	3. The device of claim 1, wherein the body of the laser is configured to reside in a photonic integrated circuit (PIC) cavity (the area inside optical material 140 containing the light-emitter substrate 110 is interpreted as the cavity), supported by the carrier (see figure 2).
	4. The device of claim 1, further comprising, at the protruding region, alignment features (the spacers 122 are interpreted as the alignment features, and they’re interpreted as being “at” the protruding region) configured to facilitate one or more of machine and human vision alignment of the output portion, and a corresponding waveguide of the laser which ends at the output portion, with an input portion, and respective waveguide, of a PIC (see paragraph 0049; the spacers 122 contain controlled-collapse solder balls to configure the standoff distance, controlling the alignment of all the components of the device).
	With respect to claim 5, the Karplus and Meister combination device further discloses: The device of claim 1, wherein the carrier further comprises a recess at the second side, the second electrical contacts located at least partially in the recess at the second side (the recess is interpreted as the recess, and the electrical contacts run through all of the TCVs meeting the requirements of the claim).
	With respect to claim 6, Karplus discloses: 
A device (optical system 100 is interpreted as the device) comprising: 
a photonic integrated circuit (the optical waveguide, see paragraph 0039; the optical lens element 130; and the optical material 140 are all together interpreted as the photonic integrated circuit) (PIC) including a waveguide (the waveguide), an input portion to the waveguide (elements 130 and 140 are interpreted as the input portion to the waveguide); and a cavity (the cavity inside 140 which contains element 110 is interpreted as the cavity), the input portion located at an interior edge of the of the cavity (see figure 2); and 
a laser device (the light-emitter substrate 110 and all its laser components, and the carrier 16 are together interpreted as the laser device) comprising: 
a carrier (116) comprising: opposing sides (118 and 120 are interpreted as the sides) joined by an edge (see figure 2; the surfaces are joined by left and right edges shown); 
and a laser (light-emitter substrate is interpreted as the laser) attached to a given side (118) of the opposing sides of the carrier, the laser comprising: 
a body (110 is interpreted as the body) supporting components of the laser; 
a lasing device (the laser diode junction 113 is interpreted as the lasing device) configured to produce light for the PIC, the lasing device located between the given side of the carrier and the body (see figure 2; at least with respect to the top surface of the body 110);
and an output portion (see figure 2; the protruding portion of 110 beyond 116 is interpreted as the output portion) and respective waveguide configured to convey the light from the lasing device out of the laser (see figure 2), a protruding region of the body, supporting the output portion, and the respective waveguide, protruding the edge of the carrier, the body otherwise having a smaller footprint than the carrier, the body located in the cavity of the PIC with the output portion and the respective waveguide respectively aligned with the input portion and the waveguide of the PIC, the carrier attached to the PIC, the carrier supporting the body in the cavity (see figure 2).
Karplus is silent to the through-carrier vias. 
Meister discloses a similar optoelectronic component including a laser (70) mounted on a chip (110) comprising substrate layers (12a, 10a), wherein the chip (110) comprises through-carrier vias (the connection lines 41 in the through holes 42 are interpreted as TCVs) (TCVs) from the first side to the second side, the TCVs including electrical connections therethrough; first electrical contacts for the electrical connections at the first side; and second electrical contacts for the electrical connections at the second side; respective electrical connections from the second electrical contacts to the lasing device (see figure 4); the TCVs providing the benefit of allowing electrical connection between the layers of the device, to allow the driving circuit to reach the laser circuits.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the TCVs, as shown in figure 4 of Meister, in the device of Karplus, in order to beneficially route the needed electrical signals from the further substrate (124) containing the control circuit (128), to the light-emitter substrate (110).
	Karplus further discloses claim:
7. The device of claim 6, wherein a first plane of the PIC, that includes a waveguide optical axis of the waveguide and is about parallel to mating surfaces of the carrier and the laser device, is aligned with a second plane of the body, that includes a respective waveguide optical axis of the respective waveguide and is about parallel to the mating surfaces of the carrier and the laser device (see figure 2; all the planes are parallel and include optical axis 150).
	8. The device of claim 6, wherein a first plane of the PIC includes a waveguide optical axis (150) of the waveguide, and is about parallel to mating surfaces of the carrier and the laser device (see figure 2), and the device further comprises, at the given side of the carrier, a pedestal (mating feature 119 is interpreted as the pedestal; during the manufacturing of the device the mating feature 119 controls the location of all the elements 130 and 140, and therefor the output of 110) configured to locate the waveguide optical axis at a second plane that aligns with the first plane when the carrier is attached to the PIC, the second plane being about perpendicular to the output portion (see figure 2).
	9. The device of claim 8, wherein the pedestal locate the output portion and the waveguide optical axis at the second plane relative to a surface of the carrier that is attached to the PIC (see figure 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290. The examiner can normally be reached 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/John Bedtelyon/Primary Examiner, Art Unit 2874